United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
U.S. POSTAL SERVICE, TAYLORSVILLE
POST OFFICE, Taylorsville, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0659
Issued: September 21, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On February 3, 2020 appellant filed a timely appeal from a January 9, 2020 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish a diagnosed medical
condition causally related to the accepted November 19, 2019 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the January 9, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

FACTUAL HISTORY
On November 20, 2019 appellant, then a 43-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that on November 19, 2019 she sustained a left shoulder condition
when pulling down mail from a shelf of a case while in the performance of duty. She stopped
work on the date of the alleged injury.
The employing establishment properly executed an authorization for examination and/or
treatment (Form CA-16) on November 20, 2019. The Form CA-16 noted appellant’s history of a
left shoulder injury on November 19, 2019.
In a note dated November 20, 2019, Sharon Scruggs, a certified family nurse practitioner,
related that appellant was seen on that date and that she would be released to return to work pending
a follow-up appointment on November 25, 2019.
In a development letter dated December 2, 2019, OWCP advised appellant that additional
medical evidence was necessary to establish her claim. It indicated that the evidence it received
had been signed by a nurse practitioner; however, it explained that medical evidence must be
submitted by a qualified physician, and that nurse practitioners and physical therapists are not
considered qualified physicians under FECA unless their medical reports are counter-signed by a
physician. Appellant was also advised that pain was a symptom, not a valid diagnosis. OWCP
informed appellant of the medical evidence necessary to establish her claim and afforded 30 days
for appellant to respond.
OWCP subsequently received additional evidence. In a November 20, 2019 attending
physician’s report (Part B of the Form CA-16), Ms. Scruggs listed a diagnosis of left shoulder
pain. In a separate report of the same date, she reviewed appellant’s history of injury, conducted
a physical examination, and diagnosed left shoulder pain.
In a follow-up report dated November 25, 2019, Ms. Scruggs noted that appellant’s left
shoulder pain improved on rest. She noted a diagnosis of left shoulder pain. In a note dated
November 25, 2019, Ms. Scruggs stated that she had seen appellant on that date and that she was
unable to return to work until further notice.
In a duty status report (Form CA-17) dated December 5, 2019, Billy R. Windham, a
certified nurse practitioner, noted clinical findings of left supraspinatus tendinitis and
recommended work restrictions.
OWCP also received a December 5, 2019 work status form report by Mr. Windham, which
noted appellant’s work restrictions and a physical/occupational therapy order of the same date,
also signed by Mr. Windham.
By letter dated December 11, 2019, the employing establishment controverted appellant’s
claim. It noted that she had not submitted medical evidence containing a signature from a qualified
physician and that the work restrictions of December 5, 2019 were inconsistent with appellant’s
claimed injury.

2

On December 17, 2019 Kayla Spradley, a physical therapist, reported that she had
conducted therapeutic exercise to treat appellant’s left supraspinatus sprain.
In a work status report form dated January 6, 2020, Mr. Windham related that appellant
had no work restrictions and could resume regular-duty work immediately.
By decision dated January 9, 2020, OWCP accepted that the November 19, 2019
employment incident had occurred, as alleged. However, it denied the claim, finding that the
medical evidence of record was insufficient to establish a diagnosed medical condition causally
related to the accepted employment incident. Thus, appellant had not met the requirements to
establish an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty, as
alleged, and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.4 These are the essential elements of each and every
compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.5
To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.6 The second component is whether the employment incident caused a personal injury.7
Rationalized medical opinion evidence is required to establish causal relationship. The
opinion of the physician must be based on a complete factual and medical background, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment incident.8

3

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

B.P., Docket No. 16-1549 (issued January 18, 2017); Elaine Pendleton, 40 ECAB 1143 (1989).

7

M.H., Docket No. 18-1737 (issued March 13, 2019); John J. Carlone, 41 ECAB 354 (1989).

8

M.O., Docket No. 19-1398 (issued August 13, 2020); J.L., Docket No. 18-1804 (issued April 12, 2019).

3

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a diagnosed
medical condition causally related to the accepted November 19, 2019 employment incident.
In support of her claim, appellant submitted reports, work excuse notes, duty status reports,
and records of physical therapy dated from November 20, 2019 through January 6, 2020 signed
by a physical therapist and/or nurse practitioners. The Board has held that medical reports signed
solely by a nurse practitioner or a physical therapist are of no probative value, as such healthcare
providers are not considered physicians as defined under FECA, and therefore are not competent
to provide a medical opinion.9 Consequently, these reports will not suffice for purposes of
establishing entitlement to FECA benefits.
As appellant has not submitted rationalized medical evidence from a qualified physician
establishing a diagnosed medical condition causally related to the accepted November 19, 2019
employment incident, the Board finds that she has not met her burden of proof.10
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a diagnosed
medical condition causally related to the accepted November 19, 2019 employment incident.

9
5 U.S.C. § 8101(2) (this subsection defines a physician as surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by state law);
see David P. Sawchuk 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurse practitioners,
and physical therapists are not competent to render a medical opinion under FECA). See also D.H., Docket No. 180072 (issued January 21, 2020) (physical therapists are not considered physicians under FECA); S.J., Docket No. 170783, n.2 (issued April 9, 2018) (nurse practitioners are not considered physicians under FECA).
10

The Board notes that the case record contains an authorization for examination and/or treatment (Form CA-16)
dated November 20, 2019. A properly completed Form CA-16 authorization may constitute a contract for payment
of medical expenses to a medical facility or physician, when properly executed. The form creates a contractual
obligation, which does not involve the employee directly, to pay for the cost of the examination or treatment regardless
of the action taken on the claim. The period for which treatment is authorized by a Form CA-16 is limited to 60 days
from the date of issuance, unless terminated earlier by OWCP. 20 C.F.R. § 10.300(c); P.R., Docket No. 18-0737
(issued November 2, 2018); N.M., Docket No. 17-1655 (issued January 24, 2018); Tracy P. Spillane, 54 ECAB
608 (2003).

4

ORDER
IT IS HEREBY ORDERED THAT the January 9, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 21, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

5

